DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the Examiner made an initial showing of burden in the office action mailed on 08/19/2022, and it has been held that “[f]or purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.”  Please see MPEP 808.02 and 803.  Applicants have not provided that showing or evidence
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following informalities:
The Tables 1-4 on pages 78-81 are objected to as they contain unreadable/blurry characters.  
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, the limitations “(wherein M…3.0)” is objected to as the parenthesis make it unclear if the limitations are required or not.  This objection can be overcome by removing the parenthesis, which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for composite tungsten oxide particles having a specific composition of the types in Table 1 and having the a-axis and c-axis lattice constant claimed, does not reasonably provide enablement for any composite tungsten oxide having the a-axis and c-axis lattice constant claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-5 and 7-11 can be used as claimed and whether claims 1-5 and 7-11 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-5 and 7-11, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-5 and 7-11 read on any type of composite tungsten oxide while the specification discloses the specific composite tungsten oxides of Table 1 having a specific composition and having the a-axis and c-axis lattice constant claimed.
	(b) There is no direction or guidance presented for making any type of composite tungsten oxide with the a-axis and c-axis lattice constant claimed that is not of the materials set forth in Table 1.
	(c) There is an absence of working examples concerning a tungsten oxide having a composition that is outside of the materials of Table 1 and having the a-axis and c-axis lattice constant claimed.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-5 and 7-11.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the concept in the preamble of a “light to heat conversion layer, comprising” renders the claim indefinite as the concept of a “layer” means something that is laid upon another layer or base and cannot exist on its own.  It is unclear if this claim is drawn to a composition or a layer on a base material.  This rejection can be overcome by changing claim 1 to be a “coated base material comprising: a base material, and a light to heat conversion layer on the base material, wherein the light to heat conversion layer contains:” which is how the claims will be interpreted.  Please note that the preamble of claims 2-10 would also need to be changed.


Claim Rejections - 35 USC § 102
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al. (JP 2016-009635).
With regard to claims 1-6, 9 and 10, Machida et al. teach the composite tungsten oxide Cs0.33WO3 that is combined with a dispersant, solvent and binder component to form an ink that is then coated onto a PET film and cured to form a photothermal conversion layer, which reads on applicants’ light to heat conversion layer [0111]-[0121].  The thickness of the coated layer is 2 microns, which reads on claim 9.  The crystal structure may be hexagonal and the particle size may be 52 nm [0043] and [0116].  Given the fact that the composition and crystal type are identical, the composite tungsten oxide particle of Machida et al. will inherently possess the a-axis and c-axis lattice constant and the crystallite size claimed.
With regard to claim 11, a transfer layer may be formed on the photothermal conversion layer to form a donor sheet [0130]-[0131].


Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (JP 2016-009635) in view of Okada et al. (WO 2016/121843) of which US 2018/0016460 is the US national stage application and will be used as a translation.
With regard to claims 1-3 and 5-10, Machida et al. teach the composite tungsten oxide Cs0.33WO3 that is combined with a dispersant, solvent and binder component to form an ink that is then coated onto a PET film and cured to form a photothermal conversion layer, which reads on applicants’ light to heat conversion layer [0111]-[0121].  The thickness of the coated layer is 2 microns, which reads on claim 9.  The crystal structure may be hexagonal and the particle size may be 52 nm [0043] and [0116].  Machida et al. also teach that it is important for the composite tungsten oxide particles to have high transmittance to visible light and absorb near-infrared light [0017]-[0018]; however, Machida et al. do not specifically teach the lattice constants claimed or surface covering on the composite tungsten oxide fine particles.
Okada et al. teach composite tungsten oxide particles with a hexagonal crystal structure that have improved transmittance to visible light and improved absorption in the near infrared region [0042].  They preferentially teach a cesium tungsten oxide having a lattice constant with an a-axis of from 0.74060 to 0.74082 and a c-axis of from 0.76106 to 0.76149 [0037].  They also teach that covering the surface of the fine particle with an oxide of Si, Ti, Zr and Al is preferable from improving the weather resistance of the near infrared absorbing material [0049].
Since Maeda et al. and Okada et al. are both drawn to near infrared absorbing composite tungsten oxide particles, it would have been obvious to one having ordinary skill in the art to have made the cesium tungsten oxide particles of Maeda et al. have the lattice constants and the surface covering of Okada et al.  The rationale to have done so is that this would improve the visible light transmittance, the near infrared absorption and the weather resistance of the composite tungsten oxide particles, which would all be beneficial to the particles of Maeda et al.
With regard to claim 4, given the fact that the composition, crystal type and lattice constants are identical, the composite tungsten oxide particle of Machida et al. in view of Okada et al. will intrinsically possess the crystallite size claimed.
With regard to claim 11, a transfer layer may be formed on the photothermal conversion layer to form a donor sheet [0130]-[0131].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759